                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                                                  §   CASE NUMBER 4:21 -MJ-00051
 v.                                               §               4:21-MJ-00052
                                                  §
                                                  §
 GUY WESLEY REFFITT                               §                       (JAN 2 0 im
                                                                         Clerk, US. District Court
                                            ORDER                             Texas Eastern

       On October 21, 2020, the President signed into law the Due Process Protections Act,

Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), which amends Federal Rule of Cri inal

Procedure 5 (Initial Appearance). Counsel should immediately read the amendment to

Rule 5(f)(1) of the Federal Rules of Criminal Procedure, which became effective upon

enactment, and is entitled Reminder of Prosecutorial Obligation .

       By this written Order - issued to the prosecution and defense counsel - the Court confirms

the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and the possible consequences of violating such Order under applicable law.

       This written Order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal

Procedure and is entered by the Court on this first scheduled court date when both the prosecutor

and defense counsel were present.


       IT IS SO ORDERED.

       Signed January 20, 2021.




                                                                            GISTRATE JUDGE
